Title: Declaration of Votes in Elections for P and VP, 8 February 1797
From: Adams, John
To: 



8 Feb. 1797

In obedience to the Constitution and Law of the United States, and to the commands of both Houses of Congress, expressed in their Resolution pass’d in their present session, I now declare that
John Adams is elected President of the United States for four years to commence with the fourth of March next
and that
Thomas Jefferson is elected Vice President of the United States for four years to commence with the fourth of March next.
And may the Sovereign of the World Universe, the ordainer of civil Government on Earth for the preservation of Liberty, Justice and Peace, among Men, enable both to discharge the Duties of those offices, conformably to the Constitution of the United States, with conscientious Dilligence, Punctuality and Perseverance.
